Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 02/02/2022 is a CON of 17/096,472 filed on 11/12/2020 (PAT 11277601), which is a CON of 16/376,373 filed on 04/05/2019 (PAT 10863118), which is a CON of 15/362,861 filed on 11/29/2016 (PAT 10277842), in which claims 1-20 are pending and are being examined. 

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 02/02/2022. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 13, 20 and similar dependent claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of Conflicting Patent PAT US 11,277,601 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is anticipated by the Conflicting Patent and is covered by the Patent since the Patent and the application are claiming common subject matter, below is a list of limitations that perform the same function, however, different terminology may be used in both sets to describe the limitations, as follows, Claim 1 is used as an example to analyze the common subject matter:
Conflicting Patent No. US 11,277,601 B2
Instant Application:-17/591,353
1.  A method comprising: projecting, by a patterned light projector, (i) a first portion of patterned light onto a first surface in an environment and (ii) a second portion of the patterned light onto a second surface in the environment, wherein the patterned light projector comprises a light source and a mask situated between the light source and the environment, wherein the first portion of the patterned light is generated by a first set of gaps located in a first region of the mask and configured to modulate the first portion of the patterned light to have a first intensity, wherein the second portion of the patterned light is generated by a second set of gaps located in a second region of the mask and configured to modulate the second portion of the patterned light to have a second intensity, and wherein a second size of the second set of gaps is greater than a first size of the first set of gaps such that the second intensity is greater than the first intensity; generating, by at least one image sensor, image data representing the environment, wherein at least some of the image data represents the environment illuminated by the first portion of the patterned light and the second portion of the patterned light; identifying, by a control system and based on the image data, an object of interest within the environment; and causing, by the control system and based on identifying the object, repositioning of the patterned light projector such that the first portion of the patterned light is directed onto the object.
1. A method comprising: projecting, by a patterned light projector, a patterned light onto an environment; generating, by an image sensor, first image data based on the environment illuminated by the patterned light; determining (i), based on a first portion of the first image data, a first amount by which to attenuate an intensity of a first portion of the patterned light and (ii), based on a second portion of the first image data, a second amount by which to attenuate an intensity of a second portion of the patterned light; attenuating (i) the intensity of the first portion of the patterned light by the first amount and (ii) the intensity of the second portion of the patterned light by the second amount; and generating, by the image sensor, second image data based on the environment illuminated by the first portion of the patterned light attenuated by the first amount and the second portion of the patterned light attenuated by the second amount.


As demonstrated, the claim of US patent US 11,277,601 B2 anticipate the features of the claim of instant application 17/591,353. Similar rejection can be applied for US 10,277,842 B2.
A nonstatutory type (35 U.S.C. 101) double patenting rejection can be overcome by amending the conflicting claims so they are no longer coextensive in scope or filing of a terminal disclaimer.


Examiner’s Note

Claims 1-12 refer to "A method”, Claims 13-19 refer to "A system”, and, Claims 20 refers to "A non-transitory computer readable storage medium”. Claims 13-20 are similarly rejected in light of rejection of claims 1-12, any obvious combination of the rejection of claims 1-12, or the differences are obvious to the ordinary skill in the art.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20160048969 A1), hereinafter Zhao1, in view of Coulombe et al. (US 20020018118 A1), hereinafter Coulombe, further in view of Zhao (US 8,661,372 A1), hereinafter Zhao2.

	Regarding claim 1, Zhao discloses a method comprising (Abstract): projecting, by a patterned light projector, a patterned light onto an environment (Fig. 1); generating, by an image sensor, first image data based on the environment illuminated by the patterned light; determining (i), based on a first portion of the first image data, a first amount by which to attenuate an intensity of a first portion of the patterned light and (ii), based on a second portion of the first image data, a second amount by which to attenuate an intensity of a second portion of the patterned light (Fig. 7, [0054]-[0057]); attenuating (i) the intensity of the first portion of the patterned light by the first amount and (ii) the intensity of the second portion of the patterned light by the second amount; and generating, by the image sensor, second image data based on the environment illuminated by the first portion of the patterned light attenuated by the first amount and the second portion of the patterned light attenuated by the second amount (Fig. 1, 6, [0012]).  
	Zhao1 discloses all the elements of claim 1 but Zhao1 does not appear to explicitly disclose in the cited section environment illuminated by the first portion of the patterned light attenuated by the first amount and the second portion of the patterned light attenuated by the second amount.
	However, Coulombe from the same or similar endeavor teaches environment illuminated by the first portion of the patterned light attenuated by the first amount and the second portion of the patterned light attenuated by the second amount (Fig. 8 in view of Zhao).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao1 to incorporate the teachings of Coulombe for simultaneous projections of pattern (Coulombe, [0001]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Zhao1 in view of Coulombe discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section a amount by which to attenuate an intensity of a portion of the patterned light.
	However, Zhao2 from the same or similar endeavor teaches a amount by which to attenuate an intensity of a portion of the patterned light (Fig. 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao1 in view of Coulombe to incorporate the teachings of Zhao2 to improve proximity correction (Zhao2, Column 1, line 23-26). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Zhao1 in view of Coulombe further in view of Zhao2 further in view of Chern discloses the method of claim 1, wherein a first portion of the patterned light is directed toward a first surface in the environment and a second portion of the patterned light is directed toward a second surface in the environment, wherein the first portion of the first image data represents the first surface illuminated by the first portion of the patterned light, and wherein the second portion of the first image data represents the second surface illuminated by the second portion of the patterned light (Zhao1, Fig. 1, 7, Coulombe, Fig. 8, Zhao2, Fig. 1, 8).  

Claims 3-10 rejected under 35 U.S.C. 103 as being unpatentable over Zhao1 in view of Coulombe further in view of Zhao2 further in view of Chern et al. (US 20170168308 A1), hereinafter Chern.


	Regarding claim 3, Zhao1 in view of Coulombe further in view of Zhao2 discloses all the elements of claim 3 but they do not appear to explicitly disclose in the cited section the method of claim 3, wherein the first amount is greater than the second amount such that an attenuated intensity of the second portion of the patterned light is greater than an attenuated intensity of the first portion of the patterned light.
	However, Chern from the same or similar endeavor teaches wherein the first amount is greater than the second amount such that an attenuated intensity of the second portion of the patterned light is greater than an attenuated intensity of the first portion of the patterned light (Fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao1 in view of Coulombe further in view of Zhao2 to incorporate the teachings of Chern to precisely calculating the spatial information (Chern, [0004]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
  
	Regarding claim 4, Zhao1 in view of Coulombe further in view of Zhao2 further in view of Chern discloses the method of claim 1, wherein the first image data represents the environment illuminated by the patterned light that has been projected with a uniform intensity (Zhao1, Fig. 1, 7, Coulombe, Fig. 8, Zhao2, Fig. 1, 8, Chern, Fig. 4).  

	Regarding claim 5, Zhao1 in view of Coulombe further in view of Zhao2 further in view of Chern discloses the method of claim 1, wherein determining (i) the first amount by which to attenuate the intensity of the first portion of the patterned light and (ii) the second amount by which to attenuate the intensity of the second portion of the patterned light comprises: determining (i) a first extent of exposure of the first portion of the first image data and (ii) a second extent of exposure of the second portion of the first image data; and determining (i) the first amount based on the first extent of exposure and (ii) the second amount based on the second extent of exposure (Zhao1, Fig. 1, 7, Coulombe, Fig. 8, Zhao2, Fig. 1, 8, Chern, Fig. 4).  

	Regarding claim 6, Zhao1 in view of Coulombe further in view of Zhao2 further in view of Chern discloses the method of claim 1, wherein determining (i) the first amount by which to attenuate the intensity of the first portion of the patterned light and (ii) the second amount by which to attenuate the intensity of the second portion of the patterned light comprises: determining (i), based on the first portion of the first image data, a first value indicative of a first distance to a first surface in the environment and (ii), based on the second portion of the first image data, a second value indicative of a second distance to a second surface in the environment; and determining (i) the first amount based on the first value and (ii) the second amount based on the second value (Zhao1, Fig. 1, 7, Coulombe, Fig. 8, Zhao2, Fig. 1, 8, Chern, Fig. 4).  

	Regarding claim 7, Zhao1 in view of Coulombe further in view of Zhao2 further in view of Chern discloses the method of claim 1, wherein attenuating (i) the intensity of the first portion of the patterned light by the first amount and (ii) the intensity of the second portion of the patterned light by the second amount comprises: controlling a spatial light modulator to cause (i) a first region of the spatial light modulator to attenuate by the first amount an intensity of a first portion of light emitted therefrom and (ii) a second region of the spatial light modulator to attenuate by the second amount an intensity of a second portion of light emitted therefrom (Zhao1, Fig. 1, 7, [0059], Coulombe, Fig. 8, [0047], Zhao2, Fig. 1, 8, Chern, Fig. 4).  

	Regarding claim 8, Zhao1 in view of Coulombe further in view of Zhao2 further in view of Chern discloses the method of claim 7, wherein controlling the spatial light modulator comprises: controlling respective sizes of respective apertures of the first portion of the spatial light modulator and the second portion of the spatial light modulator (Zhao1, Fig. 1, 7, [0059], Coulombe, Fig. 8, [0047], Zhao2, Fig. 1, 8, Chern, Fig. 4).  

	Regarding claim 9, Zhao1 in view of Coulombe further in view of Zhao2 further in view of Chern discloses the method of claim 7, wherein controlling the spatial light modulator comprises: controlling respective opacities of respective pixels of the first portion of the spatial light modulator and the second portion of the spatial light modulator (Zhao1, Fig. 1, 7, [0059], Coulombe, Fig. 8, [0047], Zhao2, Fig. 1, 8, Chern, Fig. 4).  

	Regarding claim 10, Zhao1 in view of Coulombe further in view of Zhao2 further in view of Chern discloses the method of claim 1, further comprising: determining, based on the second image data, (i) a first value indicative of a first distance to a first surface in the environment and (ii) a second value indicative of a second distance to a second surface in the environment, wherein the first surface is illuminated by the first portion of the patterned light attenuated by the first amount and the second surface is illuminated by the second portion of the patterned light attenuated by the second amount (Zhao1, Fig. 1, 7, [0012], [0046], Coulombe, Fig. 8, [0070], [0076], [0089], Zhao2, Fig. 1, 8, Chern, Fig. 4).  

Claims 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Zhao1 in view of Coulombe further in view of Zhao2 further in view of Chern further in view of Doron et al. (US 20170034499 A1), hereinafter Doron.

	Regarding claim 11, Zhao1 in view of Coulombe further in view of Zhao2 further in view of Chern discloses the method of claim 1, wherein the image sensor forms part of a stereoscopic camera that comprises a second image sensor, and wherein the method further comprises: generating, by the second image sensor, third image data based on the environment illuminated by the first portion of the patterned light attenuated by the first amount and the second portion of the patterned light attenuated by the second amount; and determining, based on the second image data and the third image data, a value indicative of a distance to a surface in the environment.  
	Zhao1 in view of Coulombe further in view of Zhao2 discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section image sensor forms part of a stereoscopic.
	However, Doron from the same or similar endeavor teaches image sensor forms part of a stereoscopic ([0003]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao1 in view of Coulombe further in view of Zhao2 to incorporate the teachings of Doron to obtain depth information with improved accuracy (Doron, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 12, Zhao1 in view of Coulombe further in view of Zhao2 further in view of Chern further in view of Doron discloses the method of claim 1, further comprising: causing a robotic device to navigate through the environment based on the second image data (Zhao1, Fig. 1, 7, [0059], [0031], Coulombe, Fig. 8, [0047], Zhao2, Fig. 1, 8, Chern, Fig. 4).

Regarding claims 13-20, See Examiner’s Note.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487